Exhibit A
 Case: 4:16-cv-01325-CDP Doc. #: 25 Filed: 05/02/18 Page: 1 of 4 PageID #: 444




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

CHRISTOPHER MEHL,                            )
                                             )
                   Plaintiff,                )
                                             )
             v.                              )      No. 4:16 CV 1325 CDP
                                             )
THE TRAVELERS HOME AND                       )
MARINE INSURANCE COMPANY,                    )
                                             )
                   Defendant.                )

                        MEMORANDUM AND ORDER

      Plaintiff Christopher Mehl and his wife closed on the purchase of their house

on February 10, 2012. When they moved in a month later, they discovered brown

recluse spiders in the home. After unsuccessful efforts to eradicate the poisonous

spiders, Mrs. Mehl moved from the home in May 2012. Plaintiff left the home in

June 2012. After continued unsuccessful efforts to eradicate the spiders, plaintiff

considered the property uninhabitable and filed a claim under his homeowners

insurance policy for loss of use of the property. Defendant Travelers Home and

Marine Insurance Company denied the claim, and this action for breach of contract

and vexatious refusal to pay followed. Travelers moves for summary judgment,

arguing that Mehl’s claim is not covered under the policy and that, regardless, any

claim arose before the policy period. I will deny the motion.
 Case: 4:16-cv-01325-CDP Doc. #: 25 Filed: 05/02/18 Page: 2 of 4 PageID #: 445




      The insurance policy at issue covers the period from February 10, 2012, to

February 10, 2013, and insures against “direct physical loss” to Mehl’s property.

Travelers argues that “direct physical loss” means actual physical damage and that

because there is no dispute that the insured residence suffered no “physical

damage” on account of the spiders, Mehl’s claim for coverage fails. I disagree.

      “Direct physical loss” is not defined in the policy, and Travelers points to no

language in the policy that would lead a reasonable insured to believe that actual

physical damage is required for coverage. Notably, however, the policy defines

“property damage” as “physical injury to, damage of, or loss of use of tangible

property,” and the policy explicitly provides coverage for “loss of use.” In view of

this definition and the policy’s express coverage for loss of use, to construe the

term “direct physical loss” as requiring damage not defined in the policy leads to

an ambiguity in the policy. See Cincinnati Ins. Co. v. German St. Vincent Orphan

Ass'n, Inc., 54 S.W.3d 661, 668 (Mo. Ct. App. 2001) (language is ambiguous if it

is reasonably open to different constructions). I therefore must adopt construction

of the policy that is most favorable to the insured. Id. at 667-68. Mehl filed a

claim for loss of use of tangible property, which is property damage as defined

under the policy and for which the policy provides coverage. I construe the policy

so as to provide coverage for such a claim.

      Travelers also argues, however, that because the spiders were present before

                                         -2-
    Case: 4:16-cv-01325-CDP Doc. #: 25 Filed: 05/02/18 Page: 3 of 4 PageID #: 446




Mehl purchased the home and before the policy period began, any claimed loss

purportedly caused by the spiders is not covered by the policy. Upon review of the

evidence submitted on the motion, I find there to be genuine issues of material fact

as to when the spiders were present in the home; if their presence in the home

arose to such a level so as to cause a “loss of use”; and, if so, when such condition

occurred.1

        Accordingly, on the evidence and information before the Court, and viewing

all facts and inferences in the light most favorable to the non-moving party,

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986),

I cannot say that Travelers has established its right to judgment with such clarity as

to leave room for no controversy and that Mehl is not entitled to prevail on his

claims under any discernable circumstances. Vette Co. v. Aetna Cas. & Sur. Co.,

612 F.2d 1076, 1077 (8th Cir.1980). I will therefore deny Travelers’ motion for

summary judgment.

        Therefore,

        IT IS HEREBY ORDERED that defendant Travelers Home and Marine

Insurance Company’s Motion for Summary Judgment [21] is DENIED.


1
  The policy defines an “occurrence” as an “accident, including continuous or repeated exposure
to substantially the same general harmful conditions, which results during the policy period, in . .
. ‘property damage[.]’” As noted above, “property damage” includes loss of use of tangible
property.

                                                -3-
 Case: 4:16-cv-01325-CDP Doc. #: 25 Filed: 05/02/18 Page: 4 of 4 PageID #: 447




      This matter remains set for a jury trial on the two-week docket beginning

June 18, 2018.




                                      ___________________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE


Dated this 2nd day of May, 2018.




                                       -4-
